ORDER
PER CURIAM.
James Stewart (Stewart) appeals from the judgment upon his conviction by a jury *658of felony stealing, Section 570.030, RSMo 1994, for which he was sentenced as a persistent offender to six years. Stewart claims the trial court erred in (1) excluding evidence of the drug investigation of Stephan Kell (Kell) which would have provided a defense to the stealing charge, and (2) permitting the prosecutor to ask a witness if she knew that Stewart had “stolen” the money. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript and find the claims of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).